Citation Nr: 0702898	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-06 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1960 to May 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  

In his March 2005 substantive appeal, the veteran requested a 
Travel Board hearing.  That hearing was conducted in October 
2006 by the undersigned Veterans Law Judge.  This case has 
been advanced on the Board's docket, in accordance with 38 
C.F.R. § 20.900 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his Travel Board hearing, the veteran testified to his 
belief that the head injury he received in service was 
causing current residuals, although he had not been afforded 
VA examination to medically identify those residuals.  He 
indicated a belief that his VA hospitalization three years 
post-service for depression, and his continuing depression, 
might be related to that head injury.  No clinical records of 
1966 VA treatment for a psychiatric disorder are of record, 
although the veteran has provided two pages of records dated 
in May 1966 relating to excision of a pilonidal cyst at the 
Oklahoma City VA Medical Center (VAMC).  The complete records 
of the veteran's 1966 VA treatment should be sought from the 
Oklahoma City VAMC.  The veteran should be afforded VA 
examination related to the claim for residuals of a head 
injury.

The veteran contends that he had back pain continuously and 
chronically following his service separation.  More complete 
records of the veteran's 1983 hemilaminectomy, L4-L5, should 
be obtained from Presbyterian Hospital, Oklahoma City.  
Records from the veteran's employer at the time of that 1983 
surgery, the Dolese Company, should be sought, after 
authorization from the veteran.  Records obtained during 
development should be reviewed to determine whether those 
records confirm the veteran's allegations that he had back 
pain chronically after service.

The veteran should be offered the opportunity to provide or 
identify any records which might confirm his allegations that 
he had chronic left knee pain following service.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 ( 2006).  

2.  The Oklahoma City, Oklahoma VAMC 
should be asked to search for any clinical 
records, including progress notes, nursing 
notes, summaries, or the like for any and 
all inpatient or outpatient treatment 
rendered to the veteran in 1966, and a 
complete copy of any records located 
should be associated with the claims file.  
In particular, the VAMC should search for 
records of psychiatric treatment, in 
addition to more complete records 
pertaining to the veteran's May 1966 
surgery for excision of a pilonidal cyst 
at that facility.

If no clinical records pertaining to 
psychiatric treatment are located, the 
VAMC should determine whether there are 
any administrative records, including card 
file or microfiche records, which would 
show the dates of the veteran's treatment 
at the facility.

3.  Complete records of the veteran's 1983 
treatment at Presbyterian Hospital, 
Oklahoma City, including any history and 
physical conducted prior to the veteran's 
May 1983 laminectomy, should be requested.  
Records available on the Internet reflect 
that Presbyterian Hospital's current 
address is 700 NE 13th Street, Oklahoma 
City, Oklahoma, 73104.

4.  After obtaining authorization from the 
veteran, records should be sought from the 
Dolese Company, the veteran's employer at 
the time of the 1983 laminectomy, to 
include any company medical records or 
personnel records, including records which 
might disclose the veteran's medical 
condition prior to the surgery, to include 
insurance records, sick leave reports, 
injury records, and the like.  Records 
available on the Internet reflect that the 
Dolese Company's central address is 20 NW 
13th Street, Oklahoma City, Oklahoma, 
73103.  

5.  The veteran should again be offered 
the opportunity to identify any additional 
relevant evidence not of record, including 
any non-VA clinical records.  In 
particular, the veteran should be advised 
that clinical or other records proximate 
to service would be most persuasive.  The 
veteran should also be offered the 
opportunity to identify a chiropractor 
from whom the veteran testified he 
initially sought treatment in about 1982 
before he was seen by the surgeon who 
performed the 1983 laminectomy.  

6.  The veteran's current VA clinical 
records from April 2006 to the present 
should be obtained.

7.  After all development discussed above 
has been conducted, the veteran should be 
afforded VA neurological examination.  The 
examiner should be provided with a copy of 
this Remand, the claims file, and the 
veteran's current VA clinical records.  
After examining the veteran and reviewing 
the relevant service medical records and 
post-service clinical records, including 
records of VA treatment in 1966, if 
obtained, and conducting any necessary 
diagnostic examinations, the examiner 
should state whether it is at least as 
likely as not (50 percent or greater 
likelihood), or whether it is less than 
likely (less than a 50 percent 
likelihood), that the veteran has a 
current residual of the injury which 
caused a scalp laceration in service.  The 
examiner should explain the rationale for 
the opinion expressed.  If the reviewer 
determines that physical examination of 
the veteran is required to assist the 
reviewer to render the requested opinions, 
then the veteran should be afforded VA 
examination.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

8.  After all development discussed above 
has been conducted, the veteran's claims 
file should be reviewed by an orthopedic 
specialist.  The reviewer should review 
the veteran's testimony and statements 
related to injuries in service that the 
veteran asserts caused a chronic back 
disorder.  The reviewer should state in 
the report whether there is clinical 
evidence that the veteran had chronic back 
pain after his service discharge in 1963.  
The reviewer should also consider the 
veteran's allegation that an injury of 
sufficient force to cause a pilonidal cyst 
to become symptomatic, resulting in the 
1966 medical treatment, might cause an 
additional chronic back disorder.  The 
examiner should state whether it is at 
least as likely as not (50 percent or 
greater likelihood), or whether it is less 
than likely (less than a 50 percent 
likelihood), that the veteran incurred a 
chronic back disorder in service which was 
present prior to a 1983 laminectomy and 
which results in current disability.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

9.  If any clinical evidence is obtained 
which supports the veteran's contention 
that he had left knee pain chronically 
following service, or which demonstrates 
that a left knee disorder was medically 
diagnosed proximate to the veteran's 
service, then the veteran should be 
afforded VA examination of the left knee.  
The examiner should be asked to provide as 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood), or whether it is less than 
likely ( less than a 50 percent 
likelihood), that the veteran has a 
current left knee disorder which was 
incurred in or as a result of his active 
military service.

10.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it be determined if the veteran's claims 
can be granted.  If any claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


